  8:20-cv-00126-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 1 of 13 - Page ID # 17




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RAFAEL EUGENE WATSON,                                        8:20CV126

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

KELLOGGS CO.,

                    Defendant.


      This matter is before the court for an initial review of Plaintiff’s pro se, in
forma pauperis Complaint (Filing 1) to determine whether summary dismissal is
appropriate under 28 U.S.C. § 1915(e)(2).

                         I. SUMMARY OF COMPLAINT

       Plaintiff states this action is based on “FMLA” and “EEOC/Discrimination.”
(Filing 1, p. 3.) For supporting facts, Plaintiff alleges:

      I was suspended the defendant company to do FMLA. I never received
      a termination notice. I contacted my union worker rep. He has also been
      unable to get a strait [sic] answer from the defendant in regards to my
      job status.

(Filing 1, p. 4.) Attached to the Complaint is a copy of a charge of discrimination
Plaintiff filed jointly with the Nebraska Equal Opportunity Commission (“NEOC”)
and the federal Equal Employment Opportunity Commission (“EEOC”) on June 28,
2018, in which he states:

      I. I am black. I have a disability and a record of disability. I was hired
      by Respondent on 11/26/2011, most recently in a Rice Cook position. I
      requested a reasonable accommodation, which was granted. Due to my
      disability, record of disability, and in retaliation for requesting
      accommodation, Respondent failed to accommodate me. Due to my
8:20-cv-00126-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 2 of 13 - Page ID # 18




   race, color, disability, record of disability, and in retaliation for
   requesting accommodation, I was suspended, lost my benefits and I was
   terminated.

   II. I believe I have been discriminated against on the basis of disability,
   record of disability and retaliation, in violation of ADA Amendments
   Act of 2008, and Section 48-1104 and 48-1114(1) of the Nebraska Fair
   Employment Practice Act, and on basis of race and color in violation
   of Title VII of the Civil Rights Act of 1964, as Amended and Section
   48-1104 of the Nebraska Fair Employment Practice Act, in that:

   1. Due to an impairment in September 2017, I applied for FMLA in
   October 2017, which was approved by Respondent. I was told by an
   Insurance Representative (name unknown, race unknown, disability
   unknown) I could take up [to] two days off a week due to my
   impairment. Due to my disability I took a few days off in October 2017.

   2. In November 2017, I noticed I was getting points for not being at
   work, although Respondent had approved my FMLA. I called
   Respondent, and I was told that my doctor was only approving one day
   per month. I contacted my doctor and he submitted another document
   approving all the days I had taken off due to my impairment. I always
   called the line I was supposed to call in case I could not make it to work.

   3. In December 2017, the doctor recommended me to have a surgery as
   soon as possible. I stated I could not have surgery in December. In
   January 2018, my doctor and I agreed I would have surgery in March
   2018.

   4. On February 5, 2018, HR Caroline-Rowe (biracial, no known
   disability) contacted me and stated I was being terminated, because I
   exceed my 13 points. Respondent was adding points since January
   2017. The policy states after 1000 hours of work, three points should
   be dropped, but Respondent was not following their policy by adding
   points from 10 months before. My Union Representative Rob Downs
   (white, no known disability) explained to Ms. Rowe my doctor
   submitted updated information about my condition, and about the days
   I was not at work due to my disability. Ms. Rowe stated I was
   suspended and she would conduct an investigation and get back to me.

                                       2
  8:20-cv-00126-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 3 of 13 - Page ID # 19




       5. On March 12 2018, I had my surgery. On 5/2/2018, I was cleared to
       go back to work. On May 10, 2018, Mr. Downs had a meeting with HR
       and I was informed I was terminated and Respondent did not want me
       to go back to work, although they had all the documentation my doctor
       provided. Respondent never gave me a formal termination letter. The
       only letter I received was a letter stating Respondent was cancelling my
       benefits on May 13, 2018. I know my coworker Tracy Lux (white,
       disabled) had over 25 points due to her disability, and Respondent
       conducted an investigation and she was able to go back to work. Also
       my coworker Christopher Kid (white, no known disability) had a drug
       problem, and he was able to go back to work.

       6. My performance was excellent.

(Filing 1, pp. 6-7.) 1

                 II. LEGAL STANDARDS ON INITIAL REVIEW

       The court must dismiss a complaint or any portion of it that states a frivolous
or malicious claim, that fails to state a claim upon which relief may be granted, or
that seeks monetary relief from a defendant who is immune from such relief. 28
U.S.C. § 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).




       1
        “A copy of a written instrument that is an exhibit to a pleading is a part of
the pleading for all purposes.” Fed.R.Civ.P. 10(c). For that reason, when determining
whether a complaint states a plausible claim for relief, a court may consider material
attached to the complaint. See Zayed v. Associated Bank, N.A., 779 F.3d 727, 732
(8th Cir. 2015).
                                          3
  8:20-cv-00126-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 4 of 13 - Page ID # 20




       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Id., at 849 (internal quotation marks and citations omitted).

                          III. DISCUSSION OF CLAIMS

        Liberally construing Plaintiff’s Complaint, this is an action to redress alleged
violations of the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et
seq., the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and
Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq.
Plaintiff also asserts companion claims for disability and racial discrimination under
the Nebraska Fair Employment Practice Act (“NFEPA”), Neb. Rev. Stat. § 48-1101
et seq.

                          A. Family and Medical Leave Act

      The Eighth Circuit has recognized three categories of FMLA claims arising
under 29 U.S.C. § 2615(a)(1)-(2):

      (i) entitlement claims, in which an employee alleges a denial of a
      benefit to which he was entitled under the statute; (ii) discrimination
      claims, in which an employee alleges that the employer discriminated
      against him in the terms and conditions of employment because the
      employee exercised rights to which he was entitled under the FMLA;
      and (iii) retaliation claims, in which an employee alleges that the
      employer took adverse action against him for opposing a practice made
      unlawful under the FMLA.

Johnson v. Wheeling Mach. Prods., 779 F.3d 514, 517-18 (8th Cir. 2015).

     “The first type [of FMLA claim], arising under § 2615(a)(1), occurs where an
employer refuses to authorize leave under the FMLA or takes other action to avoid
                                        4
  8:20-cv-00126-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 5 of 13 - Page ID # 21




responsibilities under the Act.” Pulczinski v. Trinity Structural Towers, Inc., 691
F.3d 996, 1005 (8th Cir. 2012); see Stallings v. Hussmann Corp., 447 F.3d 1041,
1050 (8th Cir.2006); 29 C.F.R. § 825.220(b). “An employee proceeding on this
theory need not show that an employer acted with discriminatory intent.” Id. (citing
Throneberry v. McGehee Desha Cnty. Hosp., 403 F.3d 972, 979 (8th Cir. 2005)).

       “A [second] type of claim recognized by [Eighth Circuit] precedent arises
when an employer takes adverse action against an employee because the employee
exercises rights to which he is entitled under the FMLA. In this scenario, the
employer does not prevent the employee from receiving FMLA benefits. Rather, it
is alleged that after the employee exercised his statutory rights, the employer
discriminated against him in the terms and conditions of employment. An employee
making this type of claim must prove that the employer was motivated by the
employee’s exercise of rights under the FMLA.” Id. (citing Sisk v. Picture People,
Inc., 669 F.3d 896, 900 (8th Cir. 2012); Stallings v. Hussmann Corp., 447 F.3d 1041,
1051 (8th Cir.2006)).2

       “A [third] type of claim, arising under § 2615(a)(2), is analogous to retaliation
claims that are familiar under Title VII and other federal antidiscrimination statutes.
If an employee opposes any practice made unlawful under the FMLA—for example,
if an employee complains about an employer’s refusal to comply with the statutory
mandate to permit FMLA leave—then the employer may not for that reason take
adverse action against the employee who is engaged in the opposition.” Id. (citations
omitted).

      In this case, Plaintiff appears to be claiming discrimination, by alleging his
employment was terminated on February 5, 2018, because he took FMLA leave
beginning in October 2017.3 On the facts alleged, however, it only appears he was


      2
        “The textual basis for such a [discrimination] claim is not well developed in
[Eighth Circuit] cases, but the claim likely arises under the rule of § 2615(a)(1) that
an employer may not ‘interfere with, restrain, or deny the exercise of or the attempt
to exercise’ rights defined by the FMLA.” Pulczinski, 691 F.3d at 1005.
      3
        This action was commenced on March 31, 2020. An action may be brought
no later than two years after date of last event constituting the alleged FMLA
                                           5
  8:20-cv-00126-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 6 of 13 - Page ID # 22




terminated because Defendant failed to follow its policy of dropping 3 points after
1,000 hours of work. Plaintiff alleges that Defendant initially charged him with
unexcused absences because his doctor was only approving one day per month as
medical leave, but there is no allegation that Defendant failed to change its records
after the doctor submitted another document in November 2017 approving all days
Plaintiff had previously taken off work. Thus, as currently alleged, no plausible
claim for relief is stated.

                             B. Disability Discrimination

        The ADA prohibits discrimination “against a qualified individual on the basis
of disability.” 42 U.S.C. § 12112(a). A “qualified individual” must be able to
perform the essential functions of the employment position, with or without
reasonable accommodation. 42 U.S.C. § 12111(8). “Disability” under the ADA
means that the individual (a) has a physical or mental impairment that substantially
limits one or more major life activities; (b) has a record of such an impairment; or
(c) is regarded as having such an impairment. See 42 U.S.C. § 12102(1); 29 C.F.R.
§ 1630.2(g)(2). “An individual may establish coverage under any one or more of
these three prongs of the definition of disability....” 29 C.F.R. § 1630.2(g)(2).

       “The disability discrimination provision in the NFEPA are patterned after the
ADA, and the statutory definitions of ‘disability’ and ‘qualified individual with a
disability’ contained in the NFEPA are virtually identical to the definitions of the
ADA.” Ryan, 679 F.3d at 777 n. 3 (quoting Orr v. Wal-Mart Stores, Inc., 297 F.3d




violation, unless violation is willful, in which case limitations period is extended to
three years. See 29 U.S.C. § 2617(c). To establish a “willful” violation of the FMLA,
a plaintiff must show that the employer either knew or showed reckless disregard for
the matter of whether its conduct was prohibited by the statute. Hanger v. Lake Cty,
390 F.3d 579, 584 (8th Cir. 2004). Plaintiff does not allege a willful violation or state
any facts which would support such an allegation. Plaintiff does allege, however,
that he was suspended pending an investigation, and implies he did not learn until
May 10, 2018, that he would not be permitted to return to work. Equitable tolling
may therefore apply to make Plaintiff’s March 31, 2020 filing timely.
                                            6
  8:20-cv-00126-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 7 of 13 - Page ID # 23




720, 723 (8th Cir. 2002); Morriss v. BNSF Ry. Co., 817 F.3d 1104, 1106 n. 2 (8th
Cir. 2016); see Neb. Rev. Stat. §§ 48-1102(9) & (10).

       In this case, Plaintiff states in the charge of discrimination he filed with the
NEOC and EEOC that he has “a disability and a record of disability.” The court
construes this statement to mean that Plaintiff is claiming disability under the first
two prongs of “disability” as described above (i.e., that he has an “actual” disability
or a record of disability).

       As used in the “disability” definition, “major life activities include, but are not
limited to, caring for oneself, performing manual tasks, seeing, hearing, eating,
sleeping, walking, standing, lifting, bending, speaking, breathing, learning, reading,
concentrating, thinking, communicating, and working.” 42 U.S.C. § 12102(2)(A).
“[A] major life activity also includes the operation of a major bodily function,
including but not limited to, functions of the immune system, normal cell growth,
digestive, bowel, bladder, neurological, brain, respiratory, circulatory, endocrine,
and reproductive functions.” 42 U.S.C.A. § 12102(2)(B).

       “An impairment is a disability … if it substantially limits the ability of an
individual to perform a major life activity as compared to most people in the general
population. An impairment need not prevent, or significantly or severely restrict, the
individual from performing a major life activity in order to be considered
substantially limiting.” 29 C.F.R. § 1630.2(j)(2). “The term ‘substantially limits’
shall be construed broadly in favor of expansive coverage, to the maximum extent
permitted by the terms of the ADA.” 29 C.F.R. § 1630.2(j)(1).

       “An individual has a record of a disability if the individual has a history of, or
has been misclassified as having, a mental or physical impairment that substantially
limits one or more major life activities.” 29 C.F.R. § 1630.2(k)(1).

      In the absence of direct evidence of discrimination, a court analyzes an ADA
claim under the McDonnell Douglas burden-shifting framework. Power v. Univ. of
N. Dakota Sch. of Law, 954 F.3d 1047, 1052 (8th Cir. 2020); see McDonnell Douglas
Corp. v. Green, 411 U.S. 792 (1973). Under the McDonnell Douglas framework, the

                                            7
  8:20-cv-00126-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 8 of 13 - Page ID # 24




plaintiff must first establish a prima facie case of discrimination by demonstrating
“(1) that the plaintiff was disabled within the meaning of the ADA; (2) that the
plaintiff was qualified to perform the essential functions of the job [with or without
a reasonable accommodation]; and (3) a causal connection between an adverse
employment action and the disability.” Lipp v. Cargill Meat Sols. Corp., 911 F.3d
537, 544 (8th Cir. 2018) (quoting Oehmke v. Medtronic, Inc., 844 F.3d 748, 755 (8th
Cir. 2016).

       However “under a notice pleading system, it is not appropriate to require a
plaintiff to plead facts establishing a prima facie case,” Swierkiewicz v. Sorema N.
A., 534 U.S. 506, 511 (2002), overruled in part on other grounds by Twombly, 550
U.S. 544. Even so, the elements of a successful ADA claim are still “part of the
background against which a plausibility determination should be made.” Cook v.
George’s, Inc., 952 F.3d 935, 939 (8th Cir. 2020) (quoting Blomker v. Jewell, 831
F.3d 1051, 1056 (8th Cir. 2016) (quotation omitted). “The court’s task, then, is not
to determine whether the Complaint pleads the elements of a prima facie case of
discrimination under the McDonnell Douglas framework, but to determine whether
the Complaint alleges facts showing plausibly that [Defendant] has discriminated
against Plaintiff based on [his] … disability.” Smith v. PayPal, Inc., No. 8:12CV226,
2013 WL 2444032, at *11 (D. Neb. June 4, 2013). “A pleading that offers ‘labels
and conclusions’ or a formulaic recitation of the elements of a cause of action will
not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555.

       Plaintiff’s Complaint contains no facts describing the nature of his disability
or his alleged record of disability. Without this basic information, no plausible claim
for relief is stated. See, e.g., Carlentine v. Duggan, No. 8:19CV251, 2020 WL
1820129, at *3 & n. 2 (D. Neb. Apr. 10, 2020) (citing Cook and finding on initial
review that ADA plaintiff failed to state a claim upon which relief may be granted
because he failed to allege any facts describing “the nature of his disability [and]
whether his disability limited his major life activities and, if so, how ….”).

      Plaintiff also has not sufficiently alleged facts showing that he is a “qualified
individual.” To be a “qualified individual” within the meaning of the ADA, an
employee must (1) possess the requisite skill, education, experience, and training for

                                          8
  8:20-cv-00126-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 9 of 13 - Page ID # 25




his position, and (2) be able to perform the essential job functions, with or without
reasonable accommodation. Id. (citing Denson v. Steak 'n Shake, Inc., 910 F.3d 368,
370 (8th Cir. 2018)). Plaintiff merely states in the NEOC/EEOC charge that his
“performance was excellent.” Plaintiff does not allege how long he held the Rice
Cook position, but even if it might reasonably be inferred that he has the requisite
skill, education, experience, there are no facts to show that he could perform the
job’s essential functions. To the contrary, the facts indicate Plaintiff was unable to
attend work regularly. Regular and reliable attendance at work has been recognized
as an essential function of most jobs. Nesser v. Trans World Airlines, Inc., 160 F.3d
442, 445 (8th Cir. 1998); Buckles v. First Data Res., Inc., 176 F.3d 1098, 1101 (8th
Cir. 1999); Brannon v. Luco Mop Co., 521 F.3d 843, 849 (8th Cir. 2008); see Higgins
v. Union Pac. R.R. Co., 303 F. Supp. 3d 945, 958 (D. Neb. 2018).

       Under the ADA, one form of discrimination is “not making reasonable
accommodations to the known physical or mental limitations of an otherwise
qualified individual with a disability who is ... an employee….” Cannice v. Norwest
Bank Iowa N.A., 189 F.3d 723, 726 (8th Cir. 1999); 42 U.S.C. § 12112(b)(5)(A). To
state a failure-to-accommodate claim, a plaintiff first “must establish both a prima
facie case of discrimination based on disability and a failure to accommodate it.”
Schaffhauser v. United Parcel Serv., Inc., 794 F.3d 899, 905 (8th Cir. 2015). “The
plaintiff then has the burden to show ‘that the requested accommodation is
reasonable on its face, i.e., ordinarily or in the run of cases.’” Orr v. City of Rogers,
232 F. Supp. 3d 1052, 1061 (W.D. Ark. 2017) (quoting Peebles v. Potter, 354 F.3d
761, 768 (8th Cir. 2004) (internal quotation marks omitted)); see Ramos v. Valmont
Indus., Inc., No. 8:18CV313, 2018 WL 5840764, at *2 (D. Neb. Nov. 8, 2018).

       Plaintiff alleges that he requested an accommodation which was granted, but
then denied. Although not entirely clear, it appears from the NEOC/EEOC charge
that Plaintiff was told he could take off work for up to two days per week with
medical proof. Defendant’s alleged willingness to accommodate Plaintiff in the
manner alleged is sufficient at this point to show the reasonableness of the
accommodation. But cf. Higgins, 931 F.3d at 670-71 (“The fact that Union Pacific
previously accommodated Higgins’s back pain by allowing him to miss a large
percentage of his shifts also does not create a material question of fact regarding

                                           9
 8:20-cv-00126-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 10 of 13 - Page ID # 26




whether job attendance is an essential function.”). However, as explained above,
Plaintiff has not pleaded sufficient facts to establish that he is a “qualified individual
with a disability.”

       Plaintiff also alleges he was retaliated against for requesting a reasonable
accommodation. For a retaliation claim under the ADA and NFEPA, there must be
either direct evidence of retaliation, or circumstantial evidence that results in an
inference of retaliation when examined under the McDonnell Douglas burden-
shifting framework. Canning v. Creighton Univ., No. 4:18-CV-3023, 2019 WL
4671180, at *10 (D. Neb. Sept. 25, 2019) (citing Hustvet v. Allina Health System,
910 F.3d 399, 412 (8th Cir. 2018)). Under the burden-shifting framework, the
plaintiff’s evidence must demonstrate a prima facie case by showing three elements:
(1) the plaintiff engaged in protected activity; (2) the occurrence of an adverse
employment action; and (3) a causal connection between the adverse action and the
protected activity. Id.

       “Requesting an accommodation is a protected activity, and termination is
certainly an adverse employment action.” Heisler v. Metro. Council, 339 F.3d 622,
632 (8th Cir. 2003) (citation omitted). Under the ADA, the causal connection must
be but-for causation—in other words, the protected activity must be the determining
factor for the adverse employment action. Univ. Of Tex. Sw. Med. Ctr. v. Nassar,
570 U.S. 338, 346-47 (2013); Hustvet, supra. It is unclear whether a causal
connection under the NFEPA requires but-for causation, or only requires the
protected activity to be a motivating factor for the adverse employment action. See
Ludlow v. BNSF Ry. Co., 788 F.3d 794, 802 (8th Cir. 2015).

        “The mere coincidence of timing, however, is rarely sufficient to establish the
causation element.” Ebersole v. Novo Nordisk, Inc., 758 F.3d 917, 925 (8th Cir.
2014) (citation omitted). “Although [the Eighth Circuit has] not drawn a definitive
line, [it has] determined that a one-month or two-month lag is too long absent other
evidence.” Id. Here, Plaintiff alleges he requested the accommodation in October
2017, but was not discharged until February 5, 2018 (at the earliest), which, by itself,
is not sufficient to establish a causal connection between the two events.


                                           10
 8:20-cv-00126-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 11 of 13 - Page ID # 27




       The ADA and Title VII both require a plaintiff to exhaust his administrative
remedies by first seeking relief through the EEOC. 42 U.S.C. § 2000e-5(f)(1) (Title
VII); 42 U.S.C. § 12117(a) (stating that the remedies and procedures set forth in
Title VII, including those pertaining to exhaustion, apply to disability discrimination
claims under the ADA); see Apenyuiagba v. Omaha Nursing Home & Rehab, No.
8:19CV30, 2020 WL 128047, at *2 (D. Neb. Jan. 10, 2020). The EEOC will
investigate the charge and determine whether to file suit on behalf of the charging
party; if the EEOC determines there is no reasonable cause, the agency will issue the
charging party a right-to-sue notice. 42 U.S.C.A. § 2000e-5(f)(1); see also
Hanenburg v. Principal Mut. Life Ins. Co., 118 F.3d 570, 573 (8th Cir. 1997). The
charging party has 90 days from the receipt of the right-to-sue notice to file a civil
complaint based on the charge of discrimination. 42 U.S.C.A. § 2000e-5(f)(1). The
NFEPA also requires exhaustion of administrative remedies and contains a 90-day
limitations period for filing suit, see Neb. Rev. Stat. § 48-1120.01, which is not tolled
pending issuance of the EEOC’s right-to-sue notice. See Hohn v. BNSF Ry. Co., 707
F.3d 995, 1000-01 (8th Cir. 2013); Reckley v. Gallup, No. 8:17CV16, 2017 WL
1968271, at *2 (D. Neb. May 11, 2017).

        Here, Plaintiff has not filed a copy of a right-to-sue notice, nor has he set forth
the date on which he may have received a right-to-sue notice from the EEOC or the
NEOC with respect to his charge of discrimination. Thus, the court cannot determine
whether Plaintiff’s claim is timely. See Apenyuiagba, 2020 WL 128047, at *2 (on
initial review, requiring plaintiff to file a copy of her right-to-sue notice or, in the
alternative, to amend her complaint to allege that she exhausted her administrative
remedies and to state the date on which she received a right-to-sue notice).

                               C. Racial Discrimination

       Finally, Plaintiff alleges he was terminated because he is black. Title VII and
the NFEPA prohibit employers from discriminating against employees because of
their race, color, or national origin. 42 U.S.C. § 2000e-2(a)(1); Neb. Rev. Stat. § 48-
1104. Discrimination claims arising under the NFEPA are analyzed in the same



                                            11
 8:20-cv-00126-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 12 of 13 - Page ID # 28




manner as discrimination claims arising under Title VII. See Edwards v. Hiland
Roberts Dairy, Co., 860 F.3d 1121, 1124 n. 3 (8th Cir. 2017).

       Absent direct evidence of discrimination, Plaintiff must satisfy the McDonnell
Douglas burden-shifting framework and establish a prima facie case by showing:
“(1) he is a member of a protected class, (2) he met his employer’s legitimate
expectations, (3) he suffered an adverse employment action, and (4) the
circumstances give rise to an inference of discrimination (for example, similarly
situated employees outside the protected class were treated differently.” Oluyole v.
Yahoo!, Inc., No. 8:15CV27, 2017 WL 3394588, at *5 (D. Neb. Aug. 7, 2017)
(quoting Gibson v. Am. Greeting Corp., 670 F.3d 844, 853-54 (8th Cir. 2012)).

       Plaintiff’s Complaint contains sufficient facts to establish a prima facie case
of discrimination because Plaintiff alleges: (1) he is black, (2) his performance was
excellent, (3) his employment was terminated, and (4) a white, disabled employee
was allowed to return to work even though she had accumulated 25 points. However,
as discussed above, Plaintiff has failed to show that he exhausted his administrative
remedies or filed suit within the time prescribed by Title VII and the NFEPA.

                                IV. CONCLUSION

       Plaintiff’s Complaint fails to state a claim upon which relief may be granted.
However, the court will allow an Amended Complaint to be filed within 30 days, in
which event the court will conduct another initial review. If an Amended Complaint
is not filed within 30 days, this action will be dismissed.

      IT IS THEREFORE ORDERED:

       1. On the court’s own motion, the court will give Plaintiff 30 days in which to
file an Amended Complaint that states a claim upon which relief may be granted.
Failure to file an Amended Complaint within 30 days will result in the court
dismissing this case without further notice to Plaintiff.



                                         12
 8:20-cv-00126-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 13 of 13 - Page ID # 29




       2. If Plaintiff intends to pursue a claim under the ADA or Title VII, he must
allege whether he received a right-to-sue notice from the EEOC, and, if so, the date
on which he received such notice. If available, a copy of the right-to-sue notice
should be attached to the Amended Complaint.

       3. If Plaintiff intends to pursue a claim under the NFEPA, he must allege
whether he received a right-to-sue notice from the NEOC, and, if so, the date on
which he received such notice. If available, a copy of the right-to-sue notice should
be attached to the Amended Complaint.

      4. The court reserves the right to conduct further review of Plaintiff’s claims
pursuant to 28 U.S.C. § 1915(e)(2) after Plaintiff addresses the matters set forth in
this Memorandum and Order.

       5. The clerk of the court is directed to set a pro se case management deadline
in this case using the following text: June 25, 2020: Check for Plaintiff’s Amended
Complaint.

      Dated this 26th day of May, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                         13
